PER CURIAM
Amanda Bailey appeals from the decision of the Labor and Industrial Relations Commission ("Commission") denying her unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission's decision is supported by competent and substantial evidence in the record and no errors of law appear within the decision. An extended opinion would have no precedential value. We have provided a memorandum setting forth the reasons for our decision to the parties for their use only.
We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b)(4-5).